DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   BOCA RATON REGIONAL HOSPITAL, INC., f/k/a BOCA RATON
      COMMUNITY HOSPITAL, INC., a/a/o HENK SCHIFFER,
                       Appellant,

                                      v.

              SECURITY NATIONAL INSURANCE COMPANY,
                             Appellee.

                              No. 4D21-211

                              [July 21, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos.
502013SC006480XXXSB and 502019AP000139CAXX.

  Chad A. Barr and Virginia E. Davis Horton of Law Office of Chad A.
Barr, P.A., Altamonte Springs, for appellant.

  Anthony J. Parrino and Jennifer W. Opiola of Reynolds Parrino &
Shadwick, P.A., St. Petersburg, and Sunia Yvette Marsh of Law Office of
Christina M. Sanabria, Tampa, for appellee.

PER CURIAM.

   Affirmed. See Bartow HMA, Inc. v. Sec. Nat’l Ins. Co., No. 4D21-167
(Fla. 4th DCA July 14, 2021).

MAY, LEVINE and FORST, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.